Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 08/02/2021 is acknowledged.
Claims 15-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, as there was no allowable generic or linking claim during examination. Election was made without traverse in the reply filed on 08/02/2021.

After examination and the most recent amendment, claims 1-14 were found to be allowable.  Thus the restriction requirement between Groups, as set forth in the Office action mailed on 06/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/01/2021 is withdrawn as it relates to the Groups I, II and IV as sufficient claims now link these groups for rejoinder.  Claims 15-19 and 23-26, directed to systems and additional methods of making/testing semiconductor devices are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-22, directed to a power supply circuit is still considered withdrawn from consideration because it does not require all the limitations of an allowable claim.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 20-22 directed to a power supply circuit which are non-elected without traverse.  Accordingly, claim 20-22 have been cancelled below.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
No explicit authorization for this examiner’s amendment was given as this examiner’s amendment solely cancels withdrawn claims that are non-elected without traverse in the election.


The application has been amended as follows: 
	Please cancel claims 20-22 which are non-elected without traverse.  

Allowable Subject Matter
1.	Claims 1-19 and 23-26 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“an inductor coupled to the GaN transistor DUT”
”operating the switching power regulator to provide an output current through the inductor in response to a DUT input voltage and a duty-cycle”
“controlling an excitation voltage source to provide a voltage surge-strike to the GaN transistor DUT”
“measuring the output current and the DUT input voltage after the voltage surge-strike”
“storing the measured output current and the measured DUT input voltage in a memory” 

b.	The limitations in claim 15:  
”the GaN transistor DUT, the load, and the inductor form a switching power regulator”
“an excitation voltage source coupled to the GaN transistor DUT, and configured to provide DUT input voltage to the GaN transistor DUT, the switching power regulator providing an output current through the inductor in response to the DUT input voltage and a duty-cycle, the excitation voltage source being further configured to provide a voltage surge-strike to the GaN transistor DUT”
“a test controller configured to measure the output current and the DUT input voltage in response to the voltage surge-strike”
“a memory configured to store the measured output current and the measured DUT input voltage” 

c.	The limitations in claim 23:  
”an inductor coupled to the GaN transistor DUT” 

“controlling an excitation voltage source to provide a voltage surge-strike to the GaN transistor DUT”
“measuring the output current and the DUT input voltage at a time after the voltage surge-strike”
“storing the measured output current and the measured DUT input voltage in a memory”

when considered along with the rest of the device or method distinguishes over the prior art of record as there is no prior device or method or a reasonably obvious variant thereof.  Notable differences include that this device or method includes: 
a.  an inductor coupled to a specific GaN transistor DUT, operating a specific switching power regulator to provide an output current through the inductor in response to a DUT input voltage and a duty-cycle, controlling an excitation voltage source to provide a voltage surge-strike to the GaN transistor DUT, measuring the output current and the DUT input voltage after the voltage surge-strike, and storing the measured output current and the measured DUT input voltage in a memory.
b.  a specific GaN transistor DUT, a specific load, and a specific inductor form a switching power regulator, an excitation voltage source coupled to the GaN transistor DUT, and configured to provide DUT input voltage to the GaN transistor DUT, the switching power regulator providing an output current through the inductor in response to the DUT input voltage and a duty-cycle, the excitation voltage source being further configured to provide a voltage surge-strike to the GaN transistor DUT, a test controller configured to measure the output current and the DUT input voltage in response to the voltage surge-strike, and a memory configured to store the measured output current and the measured DUT input voltage.


As to claim 1 and 23 as well as substantively claim 15, the office notes that the art of record fails to show all of the limitations “an inductor coupled to the GaN transistor DUT”, ”operating the switching power regulator to provide an output current through the inductor in response to a DUT input voltage and a duty-cycle”, “controlling an excitation voltage source to provide a voltage surge-strike to the GaN transistor DUT”, “measuring the output current and the DUT input voltage after the voltage surge-strike” and “storing the measured output current and the measured DUT input voltage in a memory” all together in the overall context of the claim(s).  The closest references of record are cited herewith, and various of these references show independently various of the limitations, although especially not well shown is the inductor and then the overall switching power regulator formed by the inductor and the GaN transistor DUT together, along with finally the output current through the inductor in that context.  The office notes further that no art of record appears to show devices or methods that could be reasonably combined with another reference to establish the subject matter being considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  Thus the office finds the claims to not be anticipated and likewise finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891